925 F.2d 1464
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Douglas INGRAM, Petitioner-Appellant,v.OHIO ADULT PAROLE AUTHORITY, Hamilton County Sheriff, R.L.Matthews, Respondents-Appellees.
No. 90-3726.
United States Court of Appeals, Sixth Circuit.
Feb. 13, 1991.

1
Before KENNEDY and ALAN E. NORRIS, Circuit Judges, and JOINER, Senior District Judge.*

ORDER

2
Douglas Ingram, a federal prisoner, requests the appointment of counsel on appeal from the district court's order dismissing three consolidated petitions for writ of habeas corpus filed under 28 U.S.C. Sec. 2254.


3
In these petitions, Ingram challenged three Ohio state convictions on the ground that the state had lost jurisdiction to any further custody of him, because his surrender to federal authorities was equivalent to a pardon or release.  The district court adopted the magistrate's recommendation to dismiss over Ingram's objection.


4
Upon review, this court concludes that the petitions were properly dismissed.  The issue raised by Ingram is a question of state law which has been decided adversely to him by the Ohio Supreme Court.    See Helm v. Jago, 588 F.2d 1180, 1181 (6th Cir.1979) (per curiam).  Rulings by a state's highest court with respect to state law are binding on the federal courts.    Wainwright v. Goode, 464 U.S. 78, 84 (1983) (per curiam).


5
Accordingly, the request for counsel is denied and the district court's order is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation